Citation Nr: 0816466	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  04-13 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for acne.

2.  Entitlement to service connection for bilateral plantar 
fasciitis.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for residuals of a 
cyst, right second finger.

7.  Entitlement to service connection for residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from January 1998 
to October 2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO). 

In April 2008, the veteran was scheduled to appear at the RO 
for a requested Video Conference hearing before a Veterans' 
Law Judge, but failed to appear.  The veteran has not offered 
a statement showing good cause for her failure to appear at 
the requested hearing.  

Subsequent to the issuance of the March 2004 statement of the 
case addressing the issues under appeal, there was associated 
with the claims file in June 2004 additional VA medical 
treatment records.  None of this medical evidence, however, 
is pertinent to the service connection issues currently under 
appeal.  Consequently, there is no need for their referral to 
the RO for initial consideration.  38 C.F.R. §§ 19.37, 
20.1304 (2007). 

With respect to the veteran's claim for residuals of dental 
trauma, it is noted that regulations authorize one-time 
dental examination and treatment for a service-connected 
noncompensable dental disability.  See 38 U.S.C.A. § 1712 and 
38 C.F.R. § 17.161.  Although the veteran in this case does 
not contend that she is entitled to one-time treatment 
(rather, she seeks VA dental treatment and compensation based 
upon service-connected status), in Mays v. Brown, 5 Vet. App. 
302, 306 (1993), it was held that a claim for service 
connection is also considered a claim for VA outpatient 
dental treatment.  In compliance with that holding, in March 
2004 the RO notified the veteran that her claim had been 
forwarded to the Dental Clinic at the VA Medical Center, 
Martinez, and was asked to contact them directly regarding 
her eligibility for treatment for the claimed dental 
condition.  Consequently, the Board will limit its 
consideration to the claim of entitlement to service 
connection for compensations purposes as it related to 
residuals of dental trauma.  

The issue of entitlement to service connection for acne is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  No competent medical evidence has been received showing 
that the veteran currently has bilateral plantar fasciitis.

2.  No competent medical evidence has been received showing 
that the veteran currently has a low back disability.

3.  The competent evidence establishes that the veteran does 
not have bilateral hearing loss recognized as a disability 
for VA purposes.

4.  No competent medical evidence has been received showing 
that the veteran currently has a right knee disability.

5.  No competent medical evidence has been received showing 
that the veteran currently has residuals of a cyst, right 
second finger.

6.  During service, tooth #8 was chipped; however, that tooth 
was repaired and the veteran has not lost the tooth.  


CONCLUSIONS OF LAWS

1.  Bilateral plantar fasciitis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).

4.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

5.  Residuals of a cyst, right second finger were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

6.  Service connection for the residuals of dental trauma is 
not warranted.  38 U.S.C.A. §§ 1110, 1712, 5107; 38 C.F.R. 
§ 3.303, 17.161 )(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2002.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claims, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to the claimed disabilities.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006)

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  It is 
noteworthy that the veteran has not been afforded a VA 
examination for the purpose of determining the etiology of 
any of the claimed disabilities adjudicated herein.  As 
explained below, however, there is no medical evidence that 
the veteran currently has any of these disabilities.  
Affording the veteran further VA medical examinations and 
obtaining VA medical opinions is not required since VA 
examination is not necessary to make a decision on the 
claims.  38 U.S.C.A. § 5103A (West 2002).  The duty to assist 
is not invoked where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).  VA has substantially complied with the 
notice and assistance requirements and the veteran is not 
prejudiced by a decision on the claims adjudicated at this 
time.

Contention

The appellant alleges that she currently has bilateral 
plantar fasciitis, a low back disability, hearing loss, a 
right knee disability, residuals of a cyst of the right 
second finger, residuals of dental trauma, and that all the 
disorders are related to diseases or injuries that she 
sustained during her period of service. 


Principles of Service Connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active military, naval or air service or, if preexisting 
active service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

Service connection for sensorineural defective hearing may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In order for hearing loss to be considered a disability for 
VA purposes entitling the appellant to compensation benefits, 
certain criteria must be met.  Under 38 C.F.R. § 3.385, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  The regulation does not state that 
the requirements contained therein need be met during 
service.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992).

38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at the time of separation from 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In order to establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Factual Background

Service medical records show complaints and treatment for 
plantar fasciitis in March 2002, complaints and treatment for 
back pain in January 2000, complaints and treatment for a 
tender painful nodule of the right index finger in June 2001, 
and repair of a chipped tooth # 8 in January 2000.  Dental 
records show that treatment for the incisal fracture was 
completed in January 2000.  In August 2000, the veteran 
presented with a one-day history of sensitivity to tooth #8.  
Examination at that time revealed that the small chip that 
was repaired in January 2000 was intact; no dental treatment 
was warranted.  Service medical records show no complaints or 
treatment associated with a hearing loss or an injury or 
disease of the right knee.  

Post-service VA medical records show no complaints of, 
treatment for, or diagnosis of plantar fasciitis, a back 
disability, hearing loss, a right knee disability, residuals 
of a cyst of the right second finger, or residuals of dental 
trauma.  

Following VA general medical examination in November 2002, 
the diagnoses included history of bilateral plantar 
fasciitis, low back arthralgia, right knee arthralgia, and 
status-post right hand cyst with no residual problems 
reported.  

A December 2003 VA audiometric examination report provided a 
measure of the veteran's hearing acuity in pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
25
LEFT
10
10
10
15
20

The veteran's average puretone decibel loss was 18 decibels 
in the right ear and 14 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
bilaterally.  The diagnosis was hearing within normal limits, 
bilaterally.  

Analysis

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

"Arthralgia" is defined as joint pain.  See DeLuca v. Brown, 
6 Vet. App. 321 (1993) (citing Dorland's Illustrated Medical 
Dictionary 147 (27th ed. 1988)).  Continued complaints of 
pain after service do not suffice to establish a medical 
nexus, where the issue at hand is of etiology, and requires 
medical opinion evidence.  Clyburn v. West, 12 Vet. App. 296 
(1999).  Pain cannot be compensable in the absence of proof 
of an in-service disease or injury to which the current pain 
can be connected by medical evidence.  Such a "pain alone" 
claim must fail when there is no sufficient factual showing 
that the pain derives from an in-service disease or injury.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).

A diagnosis shown "by history," as in the instant case 
showing a "history of bilateral plantar fasciitis," does 
not constitute the current documentation of a disability, 
only that is has been shown in the past.  Service connection 
may no be granted for a diagnosis of a disability by history.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

With regard to the dental claim, the veteran contends that 
she suffered a chipped tooth as a result of trauma.  

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).  The veteran in this case was not a POW.  She 
contends that she suffered dental trauma.

Under 38 C.F.R. § 4.150, Diagnostic Code 9913, a compensable 
evaluation is warranted for the loss of teeth, due to loss of 
substance of body of maxilla or mandible, without loss of 
continuity where the loss of masticatory surface cannot be 
restored by suitable prosthesis.  These ratings apply only to 
bone loss through trauma or disease such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling, as noted above.  In other words, VA provides 
monetary compensation for loss of teeth only if the loss of 
teeth is due to disease or trauma, and the loss of 
masticatory surface resulting from the loss of teeth cannot 
be replaced by suitable prosthesis, e.g., an orthodontic 
device such as dentures, partial dentures with a bridge, or 
the like.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.181, 4.150, 
Diagnostic Code 9913.

After reviewing the claims file, the Board finds that the 
veteran is not entitled to service-connection for a dental 
condition or disability for VA compensation purposes since 
she does not have the type of dental condition that would 
warrant entitlement to service connection for VA compensation 
purposes.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.

Service medical records show the veteran was treated for 
chipped tooth # 8 in January 2000.  In August 2000, the 
previous repair of that tooth was noted to be intact.  The 
service dental records do not note what caused the chipped 
tooth, but even assuming it was due to trauma, the veteran 
still has tooth #8.  As there is no evidence of loss of tooth 
#8, service connection is not warranted. 

The veteran can attest to factual matters of which he or she 
had first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, her statements regarding the existence or 
etiology of a current disability are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492  (1992).  Thus, while the 
veteran is competent to report what comes to her through her 
senses, she does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Therefore, she cannot provide 
a competent opinion regarding diagnosis and causation.

While the Board is sympathetic to the veteran's assertions 
that she currently has the several disorders at issue, namely 
bilateral plantar fasciitis, a low back disability, hearing 
loss, a right knee disability, residuals of a cyst of the 
right second finger, residuals of dental trauma, since she is 
not qualified to render a medical opinion, her statements 
cannot serve as competent medical evidence of a current 
diagnosis.  Espiritu, 2 Vet. App. at 495.  

As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence that the veteran has any of the claimed disorders 
that may be recognized for compensation benefits purposes, 
the preponderance of the evidence is against the claims and 
service connection is not warranted. 


ORDER

Entitlement to service connection for bilateral plantar 
fasciitis is denied.

Entitlement to service connection for low back arthralgia is 
denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for right knee arthralgia 
is denied.

Entitlement to service connection for a cyst, right second 
finger is denied.

Entitlement to service connection for residuals of dental 
trauma is denied.


REMAND

The veteran also seeks entitlement to service connection for 
acne.  Service medical records include a pre-enlistment 
examination dated in August 1997 that documents normal 
findings upon clinical evaluation of the veteran's skin.  
Service medical records, however, show sporadic treatment for 
acne reported by the veteran as existing prior to service.  
Specifically, the veteran was seen and treated in December 
1998 for "complaints of acne since 15 years of age."  She 
reported her acne to be worsening.  She was seen again in 
February 2000 for complaints of worsening acne over the past 
1 to 2 months, and a long history of acne on the face and 
back, noting that she had used medication for several years 
with good results.  She was also seen in April 2002 for 
follow-up of mild to moderate facial acne.  

Post-service, the veteran was provided a VA examination in 
November 2002.  The report of the examination documented the 
veteran's reported history of having had problems with acne 
since she was 16 years old, for which she used medication.  
Following examination, the pertinent diagnosis was "history 
of acne."  

Post-service VA medical records document the current 
existence of acne.  Specifically, upon outpatient treatment 
in January 2003, the pertinent diagnoses were acneiform 
lesions face and back, comedonal acne, postinflammatory 
lesions surrounding old cystic lesions, and acne vulgaris of 
the face.  Upon examination in May 2003, moderate acne with 
minimal scarring was noted.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry and then the burden falls on the government to rebut 
the presumption of soundness.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  Rebutting the presumption of 
soundness requires that VA show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the preexisting disability was not 
aggravated during service.  

Given the normal skin examination prior to entry into 
service, the documentation of treatment for acne in the 
service medical records, and the documentation of the post-
service treatment for acne, it is determined that a current 
medical examination is necessary for a fully informed 
evaluation of the claim on appeal.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); 38 C.F.R. § 3.159(c)(4).  

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA 
dermatology examination to determine the 
nature and etiology of any current acne 
disability.  

The claims file and a separate copy of 
this remand must be made available to the 
examiner in connection with the 
examination review.  Any further 
indicated special tests and studies 
should be conducted.

Based on the examination and review of 
the record, the examiner should address 
the following questions:   

(1) Is it at least as likely as not that 
any currently diagnosed acne disorder 
preexisted service; (2) If acne 
preexisted service, is it at least as 
likely as not that the acne was 
permanently aggravated/increased in 
disability during service or is it more 
likely than not that such increase was 
due to the natural progress of the 
disease?

A complete rationale should be provided 
by the VA medical examiner that is fully 
supported by reference to the veteran's 
medical records, sound medical 
principals, and any medical literature 
that would apply.  

2.  Thereafter, review the claims file to 
ensure that the foregoing requested 
development has been completed, and 
pursue any development required by the 
record at hand, including further medical 
opinions.  In particular, review the 
requested medical report and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, implement corrective 
procedures.  In particular, the VBA AMC 
should verify that a complete rationale 
for any medical opinion provided has been 
included in the medical report.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  After undertaking any development 
deemed essential in addition to that 
specified above,  readjudicate the claim 
of entitlement to service connection for 
acne.  If the benefit requested on appeal 
is not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified; 
however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of her claim and 
result in a denial.  38 C.F.R. § 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).






____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


